DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/13/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, 30, the scope of the claims is unclear as to whether applicant is claiming the insert having seven rectangular sections or whether the blank that makes the insert 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,286,709 to Manizza.
Regarding claim 16, Manizza discloses a two-piece packaging insert comprising a right-side insert and a left-side insert (14, Fig 2), the left side insert capable of being made from a blank with the structure as recited.  Note that intermediate products are given little patentable 
Regarding claim 30, Manizza further discloses the insert capable of being made from a blank having the recited container openings since it has the structure as recited.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 26, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,386,370 to Wigton et al. (Wigton) in view of US 4,286,709 to Manizza.
Regarding claim 1, Wigton discloses a packaging insert comprising a first insert member (1b) comprising a first horizontal layer (22) or surface comprising at least one first container receiving opening (30), a second horizontal layer (26) or surface spaced vertically from the first layer or surface and comprising at least one second container receiving opening (32), said at least one first container receiving opening being partially overlapped with and horizontally offset from said at least one second container receiving opening (Fig 2) so as to retain a received In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In particular, since the prior art teaches the structure of the insert as recited, then it would be capable of functioning with containers as recited.
Regarding claim 2, Wigton further discloses first and second layers made of fiberboard (col. 4, ll. 45-55).
Regarding claim 3, Wigton discloses first and second layers made of folded sheet material (Fig 4).
Regarding claim 4, the modified Wigton further discloses first and second insert members (14, Manizza) comprising left and right side insert members arranged side by side (Fig 2, Manizza).
Regarding claim 5, the modified Wigton further discloses left and right insert members (14, Manizza) configured to be assembled together (Fig 1, Manizza).

Regarding claim 7, the modified Wigton further discloses left and right insert members formed from blanks (Fig 7) that are substantial mirror images of one another.
Regarding claim 8, Wigton further discloses the at least first container opening (30) comprising plurality container openings (30, Fig 3).
Regarding claim 9, Wigton further discloses the at least one second container opening comprising plural container openings (32, Fig 3).
Regarding claim 10, Wigton but does not teach the recited number of openings.  However, it would have been obvious to one of ordinary skill in the art to duplicate additional openings to the number recited in order to hold additional items since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, 13, Wigton discloses the insert capable of storing beer containers, being the different containers as recited since it has the structure as recited.  In particular, depending on the size of the containers, the insert would be capable of storing such containers.
Regarding claim 12, Wigton further discloses the insert capable of being disposed in a box having an advent calendar since it has the structure as recited.
Regarding claim 26, Wigton discloses a packaging insert insertable into a box container and capable of retaining bottles during transport, the insert comprising a first folded insert member (1b) comprising three vertically spaced apart parallel horizontal walls (22, 26, 18) having a width and longer length, two of the walls (22, 26) having container receiving openings (30, 32) partially overlapped with and being horizontally offset from each other so as to retain a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In particular, since the prior art teaches the structure of the insert as recited, then it would be capable of functioning with containers as recited.
Regarding claim 29, Wigton teaches the insert of claim 1 but does not teach opening to be oval.  However, Wigton discloses that the openings may comprise any shape useful in advertising such as a balloon which is oval and any shape may be used such as a shape that accurately reflects the item being sold or held in the insert (col. 4, ll. 64-67, col. 5, ll. 1-5).  One of ordinary skill in the art would have found it obvious to change the shape of the Wigton openings to that as recited in order to adapt to the shape being advertised or sold since it has been held that configuration of claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 31, Wigton teaches the insert of claim 26 but does not teach opening to be oval or oblong.  However, Wigton discloses that the openings may comprise any shape useful In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 16, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,797,486 to Picciolo in view of US Patent No. 3,404,805 to Stockman et al. (Stockman).
Regarding claim 16, Picciolo discloses a two piece packaging comprising a packaging insert (Fig 3) which can form two pieces and comprising an insert that can be a left side, the insert made of cardboard blank (Fig 2) comprising seven rectangular sections that include a first section (11), second section (14), fold line (25) connecting first and second rectangular sections, third rectangular section (16) comprising a handle opening (17), a fold line (26) connecting the second and third rectangular sections, fourth rectangular section (19) comprising first container receiving opening (17) and can form left side half of first layer of surface, a fold line (27) connecting third and fourth sections, fifth rectangular section (21), fold line (29) connecting fourth and fifth sections, a sixth rectangular section (22) comprising at least one second container receiving opening (20), a fold line (30) connecting fifth and sixth rectangular sections, seventh rectangular section (23), fold line (31) connecting sixth and seventh rectangular sections.  Picciolo does not teach a second insert.  However, Stockman discloses packaging (Fig 1) comprising multiple inserts (12) to form a packaging case (10), the inserts comprising right 
Regarding claim 30, Picciolo further discloses at least one of first and second container receiving opening (17, 20) being oval (Fig 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 16, 26, 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735